BETTS, District Judge.
The oath of the consignees upon the entry having made it their duty to make known to the collector the second invoice received by them in relation to the importation, and, that invoice-having been filed by them in the customhouse before any action had been taken there, on the entry, to determine the value of the goods imported, the plaintiffs had the right, on a question of duties merely, to claim that the valuation of the importations should be made upon the corrected invoice, and not on the one first produced. Had the goods been seized for a fraudulent undervaluation, or had an appraisal been made upon the entry before the corrected invoice was produced, the question on this point might stand on different grounds.
Under sections 16 and 17 of the act of August 30,1842 (5 Stat. 583, 564), an actual appraisal of purchased goods, as of the time of purchase, must be made at the custom-house, to authorize the levy of an extra or additional duty of 20 per cent., for an undervaluation in their invoice. In this case the importation was made prior to the act of March 3, 1851 (9 Stat 629), and, upon the proofs, the goods were exported by the producer, and not by the purchaser in the foreign market Judgment for the plaintiffs, for the penalty and interest thereon.